 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KENNETH A. GRIFFIN,                               No. 2:10-cv-2525 MCE AC P
12                      Plaintiff,
13          v.                                         ORDER
14   J. CLARK KELSO, et al.,
15                      Defendants.
16

17          Plaintiff, a former state prisoner proceeding through counsel, has filed his opposition to

18   defendants’ motion for summary judgment.1 ECF Nos. 131-35. Review of the opposition has

19   revealed that the declarations of plaintiff and of Dr. Gregory Taylor have not been properly

20   signed. As counsel has been advised on two prior occasions, a non-attorney’s electronic signature

21   must comply with Local Rule 131(f). See ECF Nos. 81, 85. Here both signatures are missing a

22   statement that counsel has a signed original in his possession, and Dr. Taylor’s signature also

23   does not include a “/s/” before his name. Plaintiff will be provided with an opportunity as to each

24   declaration to either submit a statement that counsel is in possession of the original, signed

25   declaration or provide a copy of the signed original. Failure as to either declaration will result in

26   1
       The court notes that the opposition was filed one day late. Given the brief nature of the
27   untimeliness, the opposition will be accepted. However, counsel is advised that in the future
     untimely filings must be accompanied by a motion for leave to file untimely, or they may be
28   stricken from the record.
                                                      1
 1   that declaration being disregarded. Defendants’ deadline to reply shall remain unchanged.
 2          Accordingly, IT IS HEREBY ORDERED that plaintiff shall have three days from the
 3   service of this order to either submit a statement that counsel is in possession of the signed
 4   original declarations submitted at ECF Nos. 133 and 135, or to provide a copy of the signed
 5   originals. Failure as to either declaration to file an appropriate statement or a copy of the original
 6   will result in that declaration being disregarded.
 7   DATED: August 22, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
